           Case 1:20-cr-00066-AT Document 28 Filed 05/26/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: __________________
                                                                DATE FILED: _5/26/2020____

              -against-
                                                                               20 Cr. 66 (AT)
JAYVON KEITT,
                                                                                  ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that Defendant and his counsel, John Meringolo, shall appear for a
telephonic substitution of counsel hearing on June 2, 2020, at 10:30 a.m. The Government need
not attend.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: May 26, 2020
       New York, New York
